UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 8, 2014 (August 7, 2014) Medical Action Industries Inc. (Exact name of registrant as specified in its charter) Delaware 000-13251 11-2421849 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 500 Expressway Drive South Brentwood, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (631) 231-4600 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General InstructionA.2. below): o Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders Medical Action Industries Inc. (the “Company”) held its Annual Meeting of Stockholders on August 7, 2014.Set forth below are the final voting results for each of the three proposals submitted to a stockholder vote. Proposal No.1 — Election of ClassIII Directors. The election of the ClassIII director nominees was approved as follows: Nominee For Withheld Broker Non-Votes William W. Burke Kenneth W. Davidson Proposal No.2 — Ratification of the Selection of KPMG LLP. The ratification of the selection of KPMG LLP as the Company’s independent registered public accounting firm for the fiscal year ending March 31, 2015 was approved as follows: For Against Abstain Proposal No.3 — Approval, on an Advisory Basis, of the Compensation of the Company’s Named Executive Officers. The compensation of the Company’s named executive officers was approved on an advisory basis as follows: For Against Abstain Broker Non-Votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MEDICAL ACTION INDUSTRIES INC. By: /s/ Brian Baker Brian Baker Chief Financial Officer Dated:August 8, 2014
